14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph ALEXANDER-EL, Plaintiff-Appellant,v.Alexander F. WILLIS, R.N.; Correctional Medical Systems,Defendants-Appellees.
No. 93-6786.
United States Court of Appeals,Fourth Circuit.
Submitted: Oct. 12, 1993.Dec. 21, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ralph Alexander-El, Appellant Pro Se.
D.Md.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order sua sponte dismissing as frivolous his request for relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Alexander-El v. Willis, No. CA-931674-S (D. Md. June 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Alexander-El does not allege that he was denied the procedural safeguards to which he was entitled under  Wolff v. McDonnell, 418 U.S. 539 (1974)